Citation Nr: 1604290	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for headaches, to include as part of an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as part of an undiagnosed illness.

4.  Entitlement to service connection for generalized muscle pain, to include as part of an undiagnosed illness.

5.  Entitlement to service connection for generalized joint pain, to include as part of an undiagnosed illness.

6.  Entitlement to service connection for a respiratory condition, to include as part of an undiagnosed illness.

7.  Entitlement to service connection for a gastrointestinal disorder manifested as chronic diarrhea or soft stools, to include as part of an undiagnosed illness and as secondary to the service-connected posttraumatic stress disorder with alcohol dependence in sustained remission.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSAT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard of the United States, with an initial period of active duty for training (ACDUTRA) from August 2003 to December 2003.  He was activated and served on active duty with the United States Army from March 2005 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2011 rating decisions by the Jackson, Mississippi Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the February 2010 decision, the RO denied service connection for headaches; the remaining claims were denied in the April 2011 decision.

The Veteran testified at a June 2015 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

It appears that the Veteran filed a claim in October 2007 for tinea pedis and tinea corporis.  It does not appear that these matters have been addressed by the Agency of Original Jurisdiction (AOJ), accordingly, they are referred to the AOJ for the appropriate consideration.  

All issues save that of service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Currently diagnosed sleep apnea was first manifested on active duty.


CONCLUSION OF LAW

The criteria for service connection of obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if the competent evidence of record shows that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal reports of sleepiness and complaints of sleep difficulty.  The Veteran has reported that while in Afghanistan, he had difficulty staying asleep.  Aside from anxiety and noise, he cited incidents of gasping and waking, and stated that these began in service.  Although at other times he reported that they began prior to his active duty period, the examination given prior to his deployment notes no such problems, and hence the Veteran is presumed sound at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A VA examination was afforded the Veteran in July 2010.  The examiner noted testing establishing the diagnosis of sleep apnea as of 2009, and reported the Veteran's statements of onset in service, as well as the corroborating reports of several of the Veteran's fellow soldiers.  In a November 2010 addendum, the examiner stated that it was not possible to opine regarding a nexus to service without resorting to mere speculation.  He reasoned that while apnea was not medically documented in service, competent lay statements indicated that it had in fact been present when the Veteran served in Afghanistan.

The Board finds, as the VA examiner noted, that the evidence of record regarding a nexus between service and sleep apnea is in equipoise.  Medically, there is no documentation of the condition, and those in-service statements which are recorded attribute complaints of tiredness and fatigue more generally to a psychiatric condition.  However, the Veteran's comrades are competent to report what they observed of his sleep habits, and they are consistent with each other regarding his waking, gasping, and breathing pauses.  There is no basis upon which to question their credibility.  Moreover, the symptoms manifested in service were ultimately diagnosed as sleep apnea.  Accordingly, resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Veteran has alternatively alleged that his headaches, fatigue, muscle pain, joint pain, respiratory problems, and gastrointestinal problems are independent disability entities which arose out of his service in the Southwest Asia theater of operations, and that they are symptoms of some other, undiagnosed illness.  He also asserted during a September 2010 VA examination that a disability manifested by gastrointestinal symptoms may be due to the medications taken for his service-connected psychiatric disorder.

The Board notes that the Veteran's service in the Southwest Asia theater of operations qualifies him as a Persian Gulf Veteran, and he is able to benefit from the presumptions applicable to such under 38 C.F.R. § 3.317.  These include consideration of undiagnosed illnesses.

VA examinations were conducted in September 2010, and opinions regarding nexi to service were secured in November 2010.  Unfortunately, the rendered opinions are not adequate for adjudication.

The examiner did not consider whether the Veteran's complaints could be symptoms of a larger illness, and solely addressed whether each was connected to service.  Further, she several times cited a lack of medical documentation of the claimed complaints in service, but the Board's review of the file shows that in fact the service treatment records do show in-service complaints.  For example, fatigue and general myalgias were reported in August and September 2006, and headaches were noted by doctors repeatedly on active duty.  Diarrhea was also reported post-deployment.

The rationales offered in support of the stated opinions are, therefore, inadequate.  The probative value of an opinion derives from the offered rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Memphis, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, or the period of August 2014 to the present.

2.  Schedule the Veteran for a VA Gulf War guidelines examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must perform any necessary testing, and complete specific examinations relevant to the systems affected as per the Veteran's complaints.

For the symptoms of headaches, fatigue, muscle pain, joint pain, respiratory difficulty, and gastrointestinal problems, the examiner must opine:

a) Is there any diagnosed disease or condition which accounts for the reported symptomatology?  

The examiner's attention is directed to a VA problem list reflecting a diagnosis of gastrointestinal reflux disorder and a diagnosis of chronic sinusitis.

b) If so, is each such at least as likely as not (probability of 50 percent or greater) related to active service?

c) For any symptom not associated with a diagnosed condition, are any such at least as likely as not manifestations of an unknown illness related to service in the Southwest Asia theater of operations?

The examiner should specifically discuss the possibility that the Veteran's complaints are manifestations of his service-connected psychiatric disorder, as several doctors have implied in treatment notes.  

The examiner's attention is directed to the service treatment records reflecting that fatigue and general myalgias were reported in August and September 2006, and headaches were noted by doctors repeatedly on active duty.  Diarrhea was also reported post-deployment.

d)  If a disability manifested by diarrhea is diagnosed, the examiner should address whether such is due to or caused by the service-connected psychiatric disorder, to include medications taken therefore; or whether such is aggravated (i.e., worsened) beyond the natural progress by the service- connected psychiatric disorder, to include medications taken therefore.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diagnosed gastrointestinal disorder; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psychiatric disorder.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


